DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ida et al. (US 2018/0082140 A1 – hereinafter Ida), Zimmer (US 2015/0163626 A1 – hereinafter Zimmer), Chow et al. (US 2017/0026787 A1 – hereinafter Chow), and Kanda et al. (US 2018/0181815 A1 – hereinafter Kanda).
Regarding claim 1, Ida discloses a computer-implemented method comprising: receiving image data describing a physical space from at least one sensor (Fig. 16A; [0011]; [0111]-[0113] – receiving image data describing a physical space, e.g. a room, from at least a camera, which is a sensor); outputting a corresponding image of the physical space to a user (Fig. 16A; [0011]; [0111]-[0113] – displaying the image onto the screen shown in at least Fig. 10); receiving user generated control signals indicating multiple lines at specific coordinates in relation to the physical space (Fig. 16A; [0011]; [0047]; [0113] – receiving user generated control signals, which are inputs to draw a surveillance line at specific coordinates in relation to the physical space, in alternative embodiments, multiple lines are drawn as illustrated in Figs. 9B, 9D, 9E, 9F); defining a polygon in response to the received user generated control signals, the polygon comprising multiple connected lines, the polygon having an inside and an outside (Figs. 9B, 9D, 9E, 9F – in response to the user inputs to draw a polygon, defining the polygon accordingly); assigning a polarity to the at least one line, wherein crossing the at least one line in a first direction is defined as an ingress and crossing the at least one line in a second, opposite direction is defined as an egress ([0070] – assigning attribute of direction, e.g. from left to right or from right to left); outputting an image of the polygon superimposed on the image of the physical space (Fig. 16A; [0070]; [0113] – superimposing a drawn line onto the surveillance image, in alternative embodiments, a polygon comprising multiple lines are drawn as illustrated in Figs. 9B, 9D, 9E, 9F); monitoring physical objects in ([0114]-[0118] – monitoring objects, e.g. a person, crossing the line to enter or exit the door, in alternative embodiments, a polygon comprising multiple lines are drawn as illustrated in Figs. 9B, 9D, 9E, 9F); and automatically taking at least one action in response to activity detected by the monitoring ([0118] – sending alarms).
Ida does not explicitly disclose assigning a polarity to the polygon relative to an order in which the multiple lines defining the polygon were received, the polarity of the polygon defining an ingress side of the polygon and an egress side of the polygon, and either the inside of the polygon or the outside of the polygon is defined as the ingress side based on the order in which the multiple lines defining the polygon were received; the image of the at least one line graphically indicates the assigned polarity.
Zimmer discloses assigning a polarity to a polygon relative to an order in which multiple lines are defined ([0140]; Fig. 16 - relative to user drawing the lines of the polygon, polarity to the polygon is assigned), the polarity of the polygon defining an ingress side of the polygon and an egress side of the polygon, and either the inside of the polygon or the outside of the polygon is defined as the ingress side ([0140] – assigning the inside area and outside area of the geo-fence to determine when a person enters or exits the geo-fence, as such polarity of at least one line, e.g. one edge of the geo-fence, is assigned so that crossing the line to enter the geo-fence is an ingress and crossing the line to exit the geo-fence is an egress or vice versa, crossing the line to enter the geo-fence is an egress and crossing the line to exit the geo-fence is an ingress).

Ida and Zimmer do not disclose the polarity of the polygon is assigned based on the order in which the multiple lines defining the polygon were received; and the image of the polygon graphically indicates the assigned polarity.
Chow discloses assigning a polarity to the polygon relative to an order in which the multiple lines defining the polygon were received, the polarity of the polygon defining an ingress side of the polygon and an egress side of the polygon, and either the inside of the polygon or the outside of the polygon is defined as the ingress side based on the order in which the multiple lines defining the polygon were received ([0074]; [0079] – based on the order in which vertices of the multiple lines were received).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chow into the method taught by Ida and Zimmer to automatically assign the polarity of the polygon without user’s further input thus making the assigning of polarity user-friendlier.
Ida, Zimmer, and Chow do not disclose the image of the polygon graphically indicates the assigned polarity.
Kanda discloses outputting an image of at least one line superimposed on an image of a physical space, wherein the image of the at least one line graphically indicates an assigned polarity (Fig. 5; [0096]; [0158] – assigned polarity of a line is indicated by arrows and/or characters “IN” or “OUT”).

Regarding claim 2, Ida also teaches receiving user generated control signals includes receiving signals indicating an additional line at specific coordinates in relation to the physical space (Fig. 16A; [0011]; [0047]; [0113] – receiving user generated control signals, which are inputs to draw a surveillance line at specific coordinates in relation to the physical space – Examiner interprets a user of Ida’s system can draw as many additional lines as he or she desires for purpose of meeting his or her monitoring need) and further comprising: defining the additional line in response to the received user generated control signals (Fig. 16A; [0011]; [0047]; [0113] – defining the line accordingly); assigning a polarity to the additional line wherein crossing the additional line in a first direction is defined as an ingress and crossing the additional line in a second, opposite direction is defined as an egress ([0070] – assigning attribute of direction, e.g. from left to right or from right to left).
Kanda also teaches  reversing the polarity of the at least one line ([0095] – using a plurality of control boxes LR1, LR2, LR3, LR4, LR4, LR5, LR6, LR7, and LR8). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Kanda above into the method taught by Ida, Zimmer, Chow, and Kanda as proposed in claim 1 to allow users to edit any incorrect assignment.
(Fig. 5; [0095] – displaying a plurality of control boxes, user activation of which reverses the polarity of the at least one line); receiving a control signal in response to the user interacting with the displayed graphical object (Fig. 5; [0095] –user activation on one of the displayed control boxes reverses the polarity of the at least one line, for example, selecting box LR2); and reversing the polarity of the at least one line in response to the received control signal (Fig. 5; [0095] – selecting box LR2 would reverse the polarity of the line). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Kanda above into the method taught by Ida, Zimmer, Chow, and Kanda as proposed in claim 2 to enhance the user interface of the method.
Regarding claim 4, Ida also discloses defining a single line between a first point and a second point, the first point and the second point being defined responsive to the user generated control signals (Fig. 9 – dragging from a first point to a second point); and assigning the polarity to the single line relative to an order in which the first point and the second point are defined ([0070] – relative to user drawing from the first point to the second point, polarity to the line is assigned). Kanda also discloses the polarity of the line defines an ingress side of the line and an egress side of the line (Fig. 5 – ingress side is defined with characters “IN”, egress side is defined with characters “OUT”).

Regarding claim 5,  Ida also discloses outputting an image of the single line superimposed on the image of the physical space (Fig. 16B). Kanda also discloses the polarity of the single line is graphically indicated by displaying at least one from a group consisting of: a plus sign indicating the ingress side of the line, a minus sign indicating the egress side of the line, an arrow indicating directionality towards to the ingress side of the line, an arrow indicating directionality from the first point to the second point, and different colors indicating the ingress side and the egress side of the line (Fig. 5 – at least arrows).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kanda into the method taught by Ida, Zimmer, Chow, and Kanda so that the user can easily recognize the monitoring direction of the line as discussed in claim 1 above.
Regarding claim 6, Ida also discloses monitoring physical objects in relation to the single line, further comprising monitoring physical objects crossing the single line ([0070] – detecting objects passing or crossing the line).
Regarding claim 7, Zimmer also discloses assigning the polarity of the polygon further comprises a step from a group of steps consisting of: defining the inside of the polygon as the ingress side and the outside of the polygon as the egress side ([0140] – assigning the inside area and outside area of the geo-fence to determine when a person enters or exits the geo-fence, as such polarity of at least one line, e.g. one edge of the geo-fence, is assigned so that crossing the line to enter the geo-fence is an ingress and crossing the line to exit the geo-fence is an egress); and defining the outside of the polygon as the ingress side and the inside of the polygon as the egress side ([0140] – assigning the inside area and outside area of the geo-fence to determine when a person enters or exits the geo-fence, as such polarity of at least one line, e.g. one edge of the geo-fence, is assigned so that crossing the line to enter the geo-fence is an ingress and crossing the line to exit the geo-fence is an egress).
The motivation for incorporating the teachings of Zimmer into the proposed method has been discussed in claim 1 above.
Regarding claim 8, Zimmer also discloses the polarity of the polygon is graphically indicated by displaying at least one from a group consisting of: at least one plus sign indicating the ingress side of the polygon, at least one minus sign indicating the egress side of the polygon, different graphical indicia indicating the ingress side of the polygon and the egress side of the polygon, and different colors indicating the ingress side of the polygon and the egress side of the polygon (Fig. 16 – at least using different colors).
The motivation for incorporating the teachings of Zimmer into the proposed method has been discussed in claim 1 above.
Regarding claim 9, Ida also discloses monitoring physical objects only in one direction ([0070] – monitoring objects only in the direction specified by the user). Zimmer also discloses monitoring physical objects in relation to the polygon further ([0140] – monitoring objects entering the area). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zimmer into the method taught by Ida, Zimmer, Chow, and Kanda to easily define and monitor objects entering or exiting an area specified by a drawn polygon as discussed in claim 1 above. Further, the incorporating monitoring physical objects in relation to the polygon of Zimmer into monitoring objects in only one direction taught by Ida would result in monitoring only the inside of the polygon.
Regarding claim 10, Ida discloses monitoring physical objects only in one direction ([0070] – monitoring objects only in the direction specified by the user). Zimmer also discloses monitoring physical objects in relation to the polygon further comprises monitoring the outside of the polygon ([0140] – monitoring objects exiting the area). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zimmer into the method taught by Ida, Zimmer, Chow, and Kanda to easily define and monitor objects entering or exiting an area specified by a drawn polygon as discussed in claim 1 above. Further, the incorporating monitoring physical objects in relation to the polygon of Zimmer into monitoring objects in only one direction taught by Ida would result in monitoring only the outside of the polygon.
Regarding claim 11, Zimmer also discloses monitoring physical objects in relation to the polygon, further comprising monitoring objects crossing into and/or out of the polygon ([0140] – monitoring objects entering and/or exiting the area). One of ordinary skill in the art before the effective filing date of the claimed invention would 
Regarding claim 12, Ida also discloses saving vector data describing the additional line ([0106]; Fig. 13 – storing the event detection positions in storage apparatus 3040).
Regarding claim 13, Ida also discloses receiving image data describing a physical space from at least one sensor further comprises: receiving image data from at least one sensor from a group of sensors consisting of: an image sensor, an ambient light sensor, an infrared sensor, a depth sensor, a thermal camera, a motion sensor, a proximity sensor, a video camera and a positioning sensor ([0057]; Fig. 13 – at least a camera 3020).
Regarding claim 14, Ida in view of Zimmer also discloses monitoring physical objects in relation to the polygon in the physical space further comprises: monitoring the polygon in the physical space using at least one sensor from a group of sensors consisting of: an image sensor, an ambient light sensor, an infrared sensor, a depth sensor, a thermal camera, a motion sensor, a proximity sensor, a video camera and a positioning sensor ([0116] – at least an infrared sensor).
Regarding claim 15, Ida on view of Zimmer also discloses monitoring physical objects in relation to the polygon in the physical space further comprises: detecting ingresses and egresses ([0070]; [0114] – detecting physical objects entering and exiting the room).
([0070]; [0114] – at least detecting people entering and exiting the room); and detecting ingresses and egresses of a specific type of object ([0070]; [0114] – at least detecting people entering and exiting the room).
Regarding claim 17, Ida also discloses the physical space further consists of one from a group consisting of: a building, a room, a portion of a building, a portion of a room, an office, a specific area of floor space, an area containing or proximate to specific machinery or equipment and a storage area (Figs. 16A-16B – at least a room, a portion of a building, e.g. a room).
Regarding claim 18, Ida also discloses automatically taking at least one action in response to activity detected by the monitoring further comprises at least one step from a group of steps consisting of: automatically outputting an electronic directive to a specific party; automatically adjusting a climate control system that controls temperature of the physical space; automatically adjusting a lighting system that controls illumination of the physical space; automatically activating or deactivating a security system; automatically turning a given piece of equipment on or off; limiting ingress to the physical space; and limiting egress from the physical space ([0117]-[0118] – sending an alarming signal to an observer, thus at least automatically outputting an electronic directive to a specific party).
Regarding claim 19, Ida also discloses defining the additional line in response to the received user generated control signals further comprises: defining at least one depth value concerning the additional line, from a group of depth values consisting of: (Fig. 16B -  at least a depth value concerning distance from a surface, i.e. the distance to the wall where the line 50 terminates).
Claim 20 is rejected for the same reason as discussed in claim 1 above in view of Ida also disclosing a system (Fig. 3 – system 2000) comprising: at least one processor (Fig. 3 – system 2000 comprising processor 1040); and a memory (Fig. 3 – memory 1060), the memory storing instructions which when executed cause the at least one processor to perform the recited steps ([0054]-[0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HUNG Q DANG/Primary Examiner, Art Unit 2484